Title: From Thomas Jefferson to James Madison, 12 [i.e. 13] August 1802
From: Jefferson, Thomas
To: Madison, James


          
            Th:J. to mr Madison
            Monticello Aug. 12. [i.e. 13] 1802.
          
          The post having made it night before his arrival yesterday and my mail extraordinarily voluminous, I have been able to read & now return you the inclosed papers only. mr Livingston’s shall come by the next mail. I do not like this mistake of Capt Mc.Niel’s, and fear it will be very embarrassing. other dispatches oblige me to close here with assurances of my affectionate esteem & respect.
        